DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 3, 7, 12, 16, 20, 23, 26 and 29 is/are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Regarding claim 3, since the claim does not place any limitations on a range of a second preset digits (front number; leftmost side) and a third preset digits (back number; rightmost side), a sum of the numbers of the second preset digits and the third preset digits may be equal to or greater than a number of digits of the multi-digit number to be encrypted. In this case, given that “original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved” (See MPEP § 2161.01(I)), a subject matter limiting a way to make the sum of the second and third digits less than the number of digits of the multi-digit number to be encrypted has been lacking, which would be necessary to meet the limitation “less than a number of digits of the multi-digit number to be encrypted”. For example, what if the numerical string is 20 digits, but the first digit of both the second and third preset digits is 9 – in such a situation it cannot be “less than a number of digits of the multi-digit number to be encrypted” unless there are constraints that make it so. Furthermore, the specification (for example, para 0042) merely describes that how the front number, the back number and the number segment to be encrypted is defined and the sum of the number segments not to be encrypted is compared with the number of digits of the multi-digit number to be encrypted, that is, no teachings for indicating the lacking subject matter.


Claim(s) 1-30 is/are rejected under 35 U.S.C. 112(b)as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the “performing a calculation on the determined number segment not to be encrypted to generate an operational value, by using a predefined encryption cryptographic algorithm and key, corresponding to the multi-digit number to be encrypted” is unclear whether the limitation “corresponding to the multi-digit number to be encrypted” is modifying the “operational value” or the “key”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6, 10-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakamata et al., US-20180276399-A1 (hereinafter “Hakamata ‘399”) in view of Scheiblauer et al., . US-20180337778-A1 (hereinafter “Scheiblauer ‘778”).
Per claim 1 (independent):
Hakamata ‘399 discloses: An encryption method for multi-digit numbers, applied to an encryption server, wherein the encryption method comprising: 
after receiving a preset-type of a multi-digit number to be encrypted, determining a number segment to be encrypted having first preset digits and determining a number segment not to be encrypted other than the number segment to be encrypted, according to rules for determination of predetermined encryption digits (FIG. 3, FIG. 5, [0082], “a specific personal information file 31 in which each employee number is associated with the corresponding Individual Number”; [0084], “The compressed file 32 is passed to the encryption unit 120. A partially encrypted file 33 resulting from encryption of the portion of the Individual Numbers is created by the encryption unit 120. Only an area where the Individual Numbers are set is encrypted in an encrypted dictionary 33a in the partially encrypted file 33.”; [0085], “The partially encrypted file 33 is stored in the specific personal information storage unit 130 … highly confidential Individual Numbers” where the Individual Number (number segment to be encrypted) corresponding to each employee number (number segment not to be encrypted) is determined based on the specific personal information file 31 (preset-type of a multi-digit number) to be encrypted in the partially encrypted file 33, which is to be stored in the specific personal information storage unit 130 since they are highly confidential compared with the employee numbers (rules for determination of predetermined encryption digits).);
replacing the number segment to be encrypted in the preset-type of multi-digit number to be encrypted with the hybrid encrypted number segment to generate an encrypted multi-digit number (FIG. 5, [0085], “The encrypted dictionary 33a in the partially encrypted file 33 is an example of the combined data 3 (refer to FIG. 1) in the first embodiment.” where the encrypted individual number (hybrid encrypted number segment) replaces the corresponding (unencrypted) individual number in the encrypted dictionary 33a of the partially encrypted file 33.).
Hakamata ‘399 does not disclose but Scheiblauer ‘778 discloses: performing a calculation on the determined number segment not to be encrypted to generate an operational value, by using a predefined encryption cryptographic algorithm and key, corresponding to the multi-digit number to be encrypted (FIG. 7, [0080], “the plaintext (261) of a searchable element (e.g., the complete or partial name, phone number, email address) is converted to a searchable hash (263)”; [0081], “the searchable hash (263) is combined with … a global key (139) to generate an encryption key (155) … the encryption key (155) is generated through resource intensive hashing (181)” where the plaintext 261 (number segment not to be encrypted) including phone number (multi-digit number) is converted to the searchable hash, which is to be combined with a global key (cryptographic key) for generating the encryption key 155 (operational value) through the resource intensive hashing 181 (cryptographic algorithm).);
performing a hybrid encryption operation on the number segment to be encrypted and the operational value generated, by employing a predetermined hybrid encryption algorithm for obtaining a hybrid encrypted number segment having the first preset digits (FIG. 3, FIG. 7, [0050], “the identifier data field (153) can be a predetermines string for a same type of data fields ( e.g., "email", "phone number") or a predetermined number that represents the type of the data field”; [0083], “the identity information (267) is encrypted (183) using the encryption key (155) to generate the encrypted identity (269), which is difficult to decrypt without the global key (139)” where the identity information 267 (number segment to be encrypted) is encrypted to obtain the encrypted identity 269 (hybrid encrypted number segment) by the encryption key 155 (operational value). Note that the identity information 267 may include a phone number or a predetermined number, that is, the preset digits.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hakamata ‘399 with the encryption of identity information based on the plaintext of a searchable element via an encryption key derived from the resource intensive hashing and a global key as taught by Scheiblauer ‘778 because it would securely protect the searchable records from unauthorized access by encrypting identity information using the encryption key, which is difficult to decrypt without the global key [0076][0083].

Per claim 2 (dependent on claim 1):
Hakamata ‘399 in view of Scheiblauer ‘778 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Hakamata ‘399 discloses: The encryption method for multi-digit numbers according to claim 1, wherein after replacing the number segment to be encrypted in the preset type of multi-digit number to be encrypted with the hybrid encrypted number segment to generate the encrypted multi-digit number, the method further comprising: (FIG. 5, [0085], “The encrypted dictionary 33a in the partially encrypted file 33 is an example of the combined data 3 (refer to FIG. 1) in the first embodiment.” where the encrypted individual number (hybrid encrypted number segment) replaces the corresponding (unencrypted) individual number (number segment to be encrypted) in the encrypted dictionary 33a of the partially encrypted file 33.);
generating an encryption identifier for the encrypted multi-digit number according to predetermined rules for number encryption identifiers; wherein the predetermined rules for number encryption identifiers comprise: 
in line with a meaning of the multi-digit number, converting one or more numbers with preset digits in the encrypted multi-digit number generated, into an encryption identifier corresponding to the type of multi-digit number to be encrypted (FIG. 6, [0087], “The integrating unit 150 acquires the code of the Individual Number associated with the acquired code of the employee number from the encoded file 33b.”; [0088], “the record of the employee number "123456" … the code "b0" of the Individual Number … is extracted from the encoded file 33b” where the code (encryption identifier) corresponding to the (encrypted) individual Number (encrypted multi-digit number generated) is acquired from the encoded file 33b. For example, the code “b0” (encryption identifier) extracted from the encoded file 33b is associated with the (encrypted) individual number of “123456789012”, that is, a 

Per claim 6 (independent):
Hakamata ‘399 discloses: A decryption method for multi-digit numbers, applied to a decryption server, wherein the decryption method comprising: after receiving a preset type of a multi-digit number to be decrypted, determining a number segment to be decrypted having first preset digits and determining a number segment not to be decrypted other than the number segment to be decrypted, according to rules for determination of predetermined encryption digits (FIG. 12, [0115], “The Individual Number management server 300 transmits a response 54 including a code group 54a after the sorting and the encrypted dictionary 52a to the form management server 200”; [0116], “The form management server 200 decodes the Individual Number corresponding to each code indicated in the code group 54a using the encrypted dictionary 52a for the Individual Numbers … a key used for decoding the Individual Numbers and decodes information about the Individual Numbers in the encrypted dictionary 52a into plaintexts using the key” where the form management server 200 receives the response 54 including the (unencrypted) code group 54a (number segment not to be decrypted) and the encrypted dictionary 52a (number segment to be decrypted). Note that the Individual Number is decoded (decrypted) with a key and then combined with other employee information to generate plaintexts.);
replacing the number segment to be decrypted in the preset type of multi-digit number to be decrypted with the hybrid decrypted number segment to generate a decrypted multi-digit number (FIG. 12, [0117], “The form management server 200 creates a form including the non-specific personal information and the Individual Number and transmits a request to print the form to the printer 41. A form 60 is printed by the printer 41” where the decrypted individual number would replace a code, such 
Hakamata ‘399 does not disclose but Scheiblauer ‘778 discloses: performing a calculation on the determined number segment not to be decrypted to generate an operational value, by using a predefined decryption cryptographic algorithm and key, corresponding to the multi-digit number to be decrypted (FIG. 10, [0080], “the plaintext (261) of a searchable element (e.g., the complete or partial name, phone number, email address) is converted to a searchable hash (263)”; [0098], “store (301) a global key (139); receive (303) a search request identifying at least a portion of personally identifiable information… compute (305) a plurality of hashes (e.g., 263) by applying a plurality of cryptographic hash functions respective on at least the portion of the personally identifiable information … generate (311) an encryption key (155) from 1) the searchable hash (263) of the searchable record (273), … 3) the global key (139); decrypt (313) the encrypted identity (269) of the searchable record (273) to provide the identity information (267) of a user” where the plurality of hashes 263 are calculated on personally identifiable information (number segment not to be decrypted) by applying a plurality of cryptographic hash functions. Once one of the plurality of hashes is matched with the searchable record 273, the encryption key 155 (operational value) for decrypting the encrypted identity 269 (multi-digit number to be encrypted) would be generated based on the global key (139) and the searchable hash 263. Note that the identity information may include a phone number or a predetermined number, that is, the preset digits.);
performing a hybrid decryption operation of the number segment to be decrypted and the operational value generated, by employing a predetermined hybrid decryption algorithm for obtaining a hybrid decrypted number segment having the first preset digits (FIG. 3, FIG. 7, [0050], “the identifier data field (153) can be a predetermines string for a same type of data fields ( e.g., "email", "phone number") or a predetermined number that represents the type of the data field”; [0098], “store personally identifiable information… compute (305) a plurality of hashes (e.g., 263) by applying a plurality of cryptographic hash functions respective on at least the portion of the personally identifiable information … generate (311) an encryption key (155) from 1) the searchable hash (263) of the searchable record (273), … 3) the global key (139); decrypt (313) the encrypted identity (269) of the searchable record (273) to provide the identity information (267) of a user” where the encrypted identity 269 (number segment to be decrypted) would be decrypted by the encryption key 155 (operational value) for providing the identity information 267 (decrypted number segment) including a phone number or a predetermined number, that is, the preset digits.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hakamata ‘399 with the decryption of identity information based on the plaintext of a searchable element via a encryption key derived from the resource intensive hashing and a global key as taught by Scheiblauer ‘778 because it would securely protect the searchable records from unauthorized access by encrypting identity information using the encryption key, which is difficult to decrypt without the global key [0076][0083].

Per claim 10 (independent):
The limitations of the claim(s) correspond(s) to features of claim 1 and the claim(s) is/are rejected for the reasons detailed with respect to claim 1.

Per claim 11 (dependent on claim 10):

Hakamata ‘399 in view of Scheiblauer ‘778 discloses the elements detailed in the rejection of claim 10 above, incorporated herein by reference.


Per claim 15 (independent):
The limitations of the claim(s) correspond(s) to features of claim 6 and the claim(s) is/are rejected for the reasons detailed with respect to claim 6.

Claim(s) 4, 8, 13, 17, 19 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakamata ‘399” in view of Scheiblauer ‘778 and Schneider, US-20100220853-A1 (hereinafter “Schneider ‘853”) and Vijayanarasimhan et al., US-20160180200-A1 (hereinafter “Vijayanarasimhan ‘200”).
Per claim 4 (dependent on claim 1):
Hakamata ‘399 in view of Scheiblauer ‘778 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Hakamata ‘399 in view of Scheiblauer ‘778 does not disclose but Schneider ‘853 discloses: The encryption method for multi-digit numbers according to claim 1, wherein the predefined encryption cryptographic algorithm comprises a hash algorithm and a binary number conversion algorithm, a formula of the hash algorithm is:
Hash=Digest(Nl+Nr+K)
wherein, K represents a preset key corresponding to the multi-digit number to be encrypted, while NI represents a number of second preset digits on a leftmost side of the multi digit number to be encrypted, Nr represents a number of third preset digits on a rightmost side of the multi-digit number to be encrypted, and Hash represents a calculated Hash value (FIG. 1, [0012], “The input value is then processed with a cryptographic hashing function to generate a first value (L0) (block 101) … keyed-hash MAC (HMAC)”; [0014], “The augmented value is then hashed … the second value (R0) (block the current left half and right half values are combined by concatenation or similar process (block 117) to form the final hash value” where an input value is divided into a left portion and right portion, which are to be processed with cryptographic hash functions such as keyed-hash MAC (HMAC) in an iterative way. Once the iterative process has completed, the current left half (leftmost side of the multi digit number) and right half (rightmost side of the multi digit number) are combined by concatenation to form the final hash value.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hakamata ‘399 in view of Scheiblauer ‘778 with the concatenation of a left and right portion associated with an input value to form a final hash value in an iterative way as taught by Schneider ‘853 because it would improve the security of hashing results using different algorithms for each left and right portion [0018].
Hakamata ‘399 in view of Scheiblauer ‘778 and Schneider ‘853 does not disclose but Vijayanarasimhan ‘200 discloses: a formula of the binary number conversion algorithm is:
Num=CalcNum(Hash)
wherein, Num represents a conversion of the calculated Hash value from binary to decimal ([0040], “the classification system 100 may convert each real number in the activation vector x to a binary value to create a binary vector … converts the binary vector into an integer” where each real number in the activation vector is converted into a binary vector (Hash) from which an integer (decimal; Num) is obtained for using the integer as an input to the hast table 104. Note that the binary vector is a result of a hash function, that is, used to map data of arbitrary size (real number) into fixed-size values (binary).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hakamata ‘399 in view of Scheiblauer ‘778 and Schneider ‘853 with the conversion of binary vector (hash) into an integer for accessing a hash code as 

Per claim 8 (dependent on claim 6):
Hakamata ‘399 in view of Scheiblauer ‘778 discloses the elements detailed in the rejection of claim 6 above, incorporated herein by reference.
Hakamata ‘399 in view of Scheiblauer ‘778 does not disclose but Schneider ‘853 discloses: The decryption method for multi-digit numbers according to claim 6, wherein the predefined decryption cryptographic algorithm comprises a hash algorithm and a binary number conversion algorithm, a formula of the hash algorithm is:
Hash=Digest(Nl+Nr+K)
wherein, K represents a preset key corresponding to the multi-digit number to be decrypted, while NI represents a number of second preset digits on a leftmost side of the multi-digit number to be decrypted; Nr represents a number of third preset digits on a rightmost side of the multi-digit number to be decrypted, and Hash represents a calculated Hash value (FIG. 1, [0012], “The input value is then processed with a cryptographic hashing function to generate a first value (L0) (block 101) … keyed-hash MAC (HMAC)”; [0014], “The augmented value is then hashed … the second value (R0) (block 105)”; [0019], “If the iterative process has completed, then the current left half and right half values are combined by concatenation or similar process (block 117) to form the final hash value”; FIG. 2, [0021], “receive a new password, file or similar set of data that is to be verified, authenticated, error checked or similarly processed by utilizing the iterative compound hash function (block 205)”; [0022], “The received data is hashed using the same cryptographic hash functions and same settings or parameters (block 207). The result of the cryptographic hashing function is then compared to the appropriate stored hash values (block 209). Hash values that are to be compared can also be received with the data to be hashed … Matching checksums indicates that no data has been lost in transmission or decryption” where an input value is divided into a left portion and right portion, which are to be processed with cryptographic hash functions such as keyed-hash MAC (HMAC) in an iterative way. Once the iterative process has completed, the current left half (leftmost side of the multi digit number) and right half (rightmost side of the multi digit number) are combined by concatenation to form the final hash value. The same cryptographic hash functions and settings as previously described is applied to a received data that may include a checksum (hash) to make sure that no data has been lost in decryption.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hakamata ‘399 in view of Scheiblauer ‘778 with the concatenation of a left and right portion associated with an input value to form a final hash value in an iterative way as taught by Schneider ‘853 because it would improve the security of hashing results using different algorithms for each left and right portion [0018].
Hakamata ‘399 in view of Scheiblauer ‘778 and Schneider ‘853 does not disclose but Vijayanarasimhan ‘200 discloses: a formula of the binary number conversion algorithm is:
Num=CalcNum(Hash)
wherein, Num represents a conversion of the calculated Hash value from binary to decimal ([0040], “the classification system 100 may convert each real number in the activation vector x to a binary value to create a binary vector … converts the binary vector into an integer” where each real number in the activation vector is converted into a binary vector (Hash) from which an integer (decimal; Num) is obtained for using the integer as an input to the hast table 104. Note that the binary vector is a result of a hash function, that is, used to map data of arbitrary size (real number) into fixed-size values (binary).).

Per claim 13 (dependent on claim 10):
Hakamata ‘399 in view of Scheiblauer ‘778 discloses the elements detailed in the rejection of claim 10 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 4 and the claim(s) is/are rejected for the reasons detailed with respect to claim 4.

Per claim 17 (dependent on claim 15):
Hakamata ‘399 in view of Scheiblauer ‘778 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 8 and the claim(s) is/are rejected for the reasons detailed with respect to claim 8.

Per claim 19 (dependent on claim 2):
Hakamata ‘399 in view of Scheiblauer ‘778 discloses the elements detailed in the rejection of claim 2 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 4 and the claim(s) is/are rejected for the reasons detailed with respect to claim 4.

Per claim 25 (dependent on claim 11):
Hakamata ‘399 in view of Scheiblauer ‘778 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 4 and the claim(s) is/are rejected for the reasons detailed with respect to claim 4.

Allowable Subject Matter
Claim(s) 3, 7, 12, 16, 20, 23, 26 and 29 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if amended to traverse the 112 (a) and 112 (b) rejections.
Regarding claim 3, Hakamata ‘399 in view of Scheiblauer ‘778 does not disclose “the front and back numbers are designated as the number segment not to be encrypted, wherein, a sum of the numbers of the second preset digits and the third preset digits is less than a number of digits of the multi-digit number to be encrypted” in the recited context. Hakamata ‘399 teaches that the Individual Number (number segment to be encrypted) corresponding to each employee number (number segment not to be encrypted) is determined based on the specific personal information file 31 (preset-type of a multi-digit number) to be encrypted in the partially encrypted file 33 but is silent on the features associated with the designations of the front and back numbers for calculating the sum of the numbers. To this, Scheiblauer ‘778 discloses that the identity information 267 (number segment to be encrypted) is encrypted to obtain the encrypted identity 269 (hybrid encrypted number segment) by the encryption key 155 (operational value) but with no teachings of the above features.
Thus, the claims contain the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
Per claim 3 (dependent on claim 1):
The encryption method for multi-digit numbers according to claim 1, wherein the rules for the determination of the predetermined encryption digits comprise:
a number of second preset digits on a leftmost side of the
multi-digit number to be encrypted is designated a front number, while a number of third preset digits on a rightmost side of the multi-digit number to be encrypted is designated a back number; the front and back numbers are designated as the number segment not to be encrypted, wherein, a sum of the numbers of the second preset digits and the third preset digits is less than a number of digits of the multi-digit number to be encrypted; and after removing the front and back numbers from the multi-digit number to be encrypted, a remaining number segment is designated as the number segment to be encrypted.

Claim(s) 5, 9, 14, 18, 21-22, 24, 27-28 and 30 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if amended to traverse the 112 (a) and 112 (b) rejections.
Regarding claim 5, Hakamata ‘399 in view of Scheiblauer ‘778 does not disclose “E_Nm = (Nm+Num) mod 10n” in the recited context. Hakamata ‘399 teaches that the Individual Number (number segment to be encrypted) corresponding to each employee number (number segment not to be encrypted) is determined based on the specific personal information file 31 (preset-type of a multi-digit number) to be encrypted in the partially encrypted file 33, however, there are no suggestions related to the encryption formula. For similar reasons mentioned at claim 3, Scheiblauer ‘778 also does not teach the encryption formula.
Thus, the claims contain the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
Per claim 5 (dependent on claim 4):
The encryption method for multi-digit numbers according to claim 4, wherein a formula of the predetermined hybrid encryption algorithm is:
E_Nm = (Nm+Num) mod 10n
wherein, Nm represents the number segment to be encrypted, while Num represents a decimal operational value, n represents a number of digits of the number segment to be encrypted, and E_Nm represents the calculated hybrid encrypted number segment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332.  The examiner can normally be reached on Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Bechtel/Primary Examiner, Art Unit 2491